June 12, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
MADELON BANKS BLUNTSON, AS INDEPENDENT ADMINISTRATRIX OF THE
            ESTATE OF JEMMIE LEE BANKS, Appellant

NO. 14-11-00718-CV                        V.

      WUENSCHE SERVICES, INC. AND TONKAWA FARMS, L.P., Appellees
                       ____________________

       This cause, an appeal from the judgment in favor of appellees, Wuensche
Services, Inc. and Tonkawa Farms, L.P., signed May 16, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.
       We order appellant, Madelon Banks Bluntson, as Independent Administratrix of
the Estate of Jemmie Lee Banks, to pay all costs incurred in this appeal. We further order
this decision certified below for observance.